Citation Nr: 0912003	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for obstructive sleep apnea 
(OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from February 1976 
to August 1976 and from July 1977 to July 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO). 


FINDING OF FACT

The Veteran was not diagnosed with, or treated for, sleep 
disorder in service and OSA was not diagnosed until many 
years after his separation from service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep 
apnea have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

In August 2002, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R.§  3.159(b) (2008). Specifically, 
the AOJ notified the Veteran of information and evidence 
necessary to substantiate the claim of service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In addition, in February 2009 the Veteran was 
provided with a notice of effective date and disability 
rating regulations pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Although the notice letter 
postdated the initial adjudication, the claim was 
subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  VA has also done 
everything reasonably possible to assist the Veteran with 
respect to his claim for benefits, such as obtaining medical 
records and providing VA medical examinations.  Therefore, 
the duty to notify and assist has been met.

Service Connection

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131.  To establish service 
connection for a disability, symptoms during service, or 
within a reasonable time thereafter, must be identifiable as 
manifestations of a chronic disease or permanent effects of 
an injury.  Further, a present disability must exist and it 
must be shown that the present disability is the same disease 
or injury, or the result of disease or injury incurred in or 
made worse by the Veteran's military service.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 
3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
the Veteran's currently demonstrated sleep apnea cannot be 
said to be medically related to service, service connection 
for OSA must be denied.  The evidence of record is not in 
equipoise on the question of whether the Veteran's claimed 
disorder should be service connected.

Initially, the medical evidence of record demonstrates that 
the Veteran suffers from OSA.  This disorder was most 
recently diagnosed on VA examination of November 2007.  

A review of the Veteran service treatment records, however, 
does not indicate that he was ever treated for sleep apnea in 
service.  In fact, there is no evidence of record that the 
Veteran was treated for any sleep disorder until August 1996, 
when he was diagnosed with mild OSA when he was treated at 
Hospital San Pablo.  As such, there is no documented evidence 
of the existence of OSA until more than 16 years after the 
Veteran's separation from service.  And, these private 
records do not indicate a relationship between this diagnosis 
and the Veteran's military service.  

In addition, the evidence of record contains no medical 
opinion or evidence that indicates an etiologic relationship 
exists between the Veteran's active military service and his 
current claimed OSA condition.  In fact, as a result of the 
November 2007 VA examination alluded to above, a medical 
examiner opined that the Veteran's OSA was not caused by or 
the result of his service, which included treatment for other 
a respiratory problems such as asthma and throat edema, as 
well as weight problems.  



A VA examiner who saw the Veteran in June 2008 indicated that 
OSA was first diagnosed in 1996 and that "although claim 
folder shows evidence of headache and obesity these are not 
indicative only to patient with sleep apnea condition.  
Although the [Veteran] had his sign and [symptoms], I cannot 
tell that there is a possibility he could be suffering from 
OSA by these facts.  The diagnosis of sleep apnea is done by 
sleep studies and not by physical signs or symptoms."  See 
VA examination, dated June 2008.   This does not, obviously, 
provide a medical nexus between the Veteran's service and any 
current sleep disorder.  

The Veteran contends that he had chronic sleeping disorder, 
while in service and that he now has the same conditions.  
However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant 
does not meet this burden by merely presenting his opinion 
because he is not a medical health professional and his 
opinion does not constitute competent medical authority.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's OSA is not related to 
his active service, and service connection is not 
established.  While it is appears that the Veteran currently 
has sleep apnea, the medical evidence of record as a whole 
supports the proposition that there is no etiological 
relationship between the origin and/or severity of any sleep 
disorder and service.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for OSA.  

Since the preponderance of the evidence is against each the 
Veteran's service connection claims, the benefit-of-the-doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for obstructive sleep apnea 
is not warranted, and the appeal is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


